      Case 1:20-cv-00171-CCC-JFS Document 39 Filed 03/31/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONTTAYY AMIR PRATT and                   :   CIVIL ACTION NO. 1:20-CV-171
LAMONT ROBINSON,                           :
                                           :   (Judge Conner)
                    Plaintiffs             :
                                           :
             v.                            :
                                           :
MICHAEL OTT, Deputy Warden                 :
of Operations, Lebanon County              :
Correctional Facility; TINA LITZ,          :
Deputy Warden of Treatment,                :
Lebanon County Correctional                :
Facility; ROBERT J. KARNES,                :
Warden, Lebanon Correctional               :
Facility; JOSEPH WHEELER,                  :
Captain of Security, Lebanon County        :
Correctional Facility; and LEBANON         :
COUNTY,                                    :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 31st day of March, 2021, upon consideration of

defendants’ motion (Doc. 28) to dismiss plaintiffs’ amended complaint, and the

parties’ briefs in support of and opposition thereto, and for the reasons set forth

in the accompanying memorandum of today’s date, it is hereby ORDERED that

defendants’ motion (Doc. 28) to dismiss is DENIED and defendants shall respond

to plaintiffs’ amended complaint in accordance with the Federal Rules of Civil

Procedure.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
